Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE CURTISS-WRIGHT REPORTS 2 SIX MONTH FINANCIAL RESULTS - - - Sales up 24%; Operating Income up 29%; Net Earnings up 27%; Backlog at Record Level ROSELAND, NJ  July 24, 2008  Curtiss-Wright Corporation (NYSE: CW) today reports financial results for the second quarter and six months ended June 30, 2008. The highlights are as follows: Second Quarter 2008 Operating Highlights Net sales for the second quarter of 2008 increased 24% to $453.5 million from $365.6 million in the second quarter of 2007. Operating income in the second quarter of 2008 increased 29% to $49.7 million from $38.4 million in the second quarter of 2007. Net earnings for the second quarter of 2008 increased 27% to $27.1 million, or $0.60 per diluted share, from $21.4 million, or $0.48 per diluted share, in the second quarter of New orders received in the second quarter of 2008 were $876.5 million, up 141% compared to the second quarter of 2007. Six Months 2008 Operating Highlights Net sales for the first six months of 2008 increased 27% to $886.8 million from $698.2 million in the first six months of 2007. Operating income for the first six months of 2008 increased 23% to $90.4 million from $73.6 million in the first six months of 2007. Net earnings for the first six months of 2008 increased 19% to $48.9 million, or $1.08 per diluted share, from $40.9 million, or $0.91 per diluted share, for the first six months of New orders received in the first six months of 2008 were $1,327.2 million, up 75% compared to the first six months of 2007. At June 30, 2008, our record backlog was $1,745.4 million, up 34% from $1,303.8 million at December 31, 2007. Curtiss-Wright Corporation, Page 2 We are pleased to report strong sales and operating income growth for the second quarter of 2008, commented Martin R. Benante, Chairman and CEO of Curtiss-Wright Corporation. Overall our performance was driven by strong organic growth in sales, operating income and operating margin. Our operating margin was partially offset by lower margins from our 2007 acquisitions, as previously indicated. Our strong operating income performance in the second quarter was led by our Flow Control segment, which experienced a 112% increase in operating income, the majority of which was organic, as compared to the prior year. From a market perspective, sales in our commercial markets grew 36%, led by strong sales growth of 48% in our commercial power market and 38% in the oil and gas market. Our record backlog is a clear indication of the continuing success of our products and programs and provides great momentum for the rest of this year and heading into 2009. We have made significant progress with our facility expansion and contract to build reactor coolant pumps for the AP1000 reactor design. This effort solidifies our leadership in this advanced nuclear plant design, and we remain optimistic about new nuclear power plant construction domestically and internationally. Finally, we continue to invest in a number of military and commercial development programs anticipating these investments will provide future growth opportunities and improved profitability. Sales Sales growth in the second quarter of 2008 was generated by double digit organic growth in all of our segments and contributions from our 2007 acquisitions, which provided $52.7 million in incremental sales in the second quarter of 2008. The base businesses generated an organic sales growth of 11%, with our Flow Control, Metal Treatment, and Motion Control segments generating an increase of 11%, 11%, and 10%, respectively, as compared to the prior year period. In our base businesses, higher sales from our Flow Control segment to the commercial power and oil and gas markets, higher sales from our Metal Treatment segment to the commercial aerospace, general industrial and commercial power markets, and higher sales from our Motion Control segment to the aerospace and ground defense markets, all contributed to the second quarter organic sales growth. In addition, foreign currency translation positively impacted sales in the second quarter of 2008 by $4.4 million as compared to the prior year period. Operating Income Operating income in the second quarter of 2008 increased 29% over the comparable prior year period. Organic operating income growth was 25% for the second quarter of 2008 as compared to the prior year period. Our 2007 acquisitions contributed $2.2 million (approximately 4% operating margin) of incremental operating income in the second quarter of 2008. The organic operating income growth in the second quarter was led by our Flow Control segment, which experienced strong organic growth of 95% over the prior year period. The prior year quarter included non-recurring cost overruns on a development contract for the U.S. Navy and business consolidation costs. Organic operating income for our Metal Treatment and Motion Control segments increased 14% and 2%, respectively, mainly due to higher volume. Our consolidated operating margin is 50 basis points higher in the second quarter of 2008 as compared to the prior year period. The higher operating margin was mainly driven by improvement at our Flow Control segment. Intangible asset amortization increased $3.1 million in the second quarter 2008 as compared to the prior year as a result of our 2007 acquisitions, which were primarily in the Flow Control segment. In the second quarter of 2008, our base Curtiss-Wright Corporation, Page 3 businesses generated operating margin of approximately 12% while our 2007 acquisitions were approximately 4%. Non-segment operating expense increased over the prior year period due to higher pension and legal costs. Foreign currency translation unfavorably impacted operating income by $0.8 million in the second quarter of 2008 and operating margin by 30 basis points as compared to the prior year period, primarily in our Motion Control segment. Net Earnings Net earnings for the second quarter of 2008 increased 27% from the comparable prior year period. The improvement was achieved by strong segment operating income, partially offset by higher interest and pension expense. The higher interest expense for the second quarter of 2008 was mainly due to higher average debt levels resulting from our 2007 acquisitions, partially offset by lower interest rates, as compared to the prior year period. Our effective tax rate for the second quarter of 2008 was 36.6% versus 35.5% for the second quarter of 2007. Cash Flow Our free cash flow, defined as cash flow from operations less capital expenditures, was $54.7 million for the second quarter of 2008 as compared to $48.9 million in the prior year period. Net cash provided by operating activities in the second quarter was $77.7 million, an increase of $16.9 million as compared to the prior year period, due to higher net earnings and overall improvements in working capital, specifically accounts receivable and inventory. Capital expenditures were $23.1 million in the second quarter of 2008 versus $11.9 million in the comparable prior year period. The majority of this increase is due to the facility expansion at our Cheswick, PA. location for our AP1000 nuclear power program. Segment Performance Flow Control  Sales for the second quarter of 2008 were $226.7 million, up 39% over the comparable prior year period due to solid organic growth and the contribution from our 2007 acquisitions. Organic sales growth was 11% in the second quarter of 2008 over the comparable prior year period. This organic sales growth was led by higher sales to the commercial power market, driven by revenues for our reactor coolant pumps for the new AP1000 reactors being constructed in China, and higher sales to the oil and gas market due to increased demand for valves, coker deheading systems and services within this market. Strong commercial sales were partially offset by lower sales to the defense market due to the timing of U.S. Navy procurement cycles, primarily from lower submarine and aircraft carrier work. In the second quarter of 2008, our 2007 acquisitions contributed $45.6 million in incremental sales. Sales of this segment were positively affected by foreign currency translation of $0.3 million in the second quarter of 2008 compared to the prior year period. Operating income for this segment increased 112% in the second quarter of 2008 over the comparable prior year period. This segments base businesses achieved strong organic operating income growth of 95% and a 460 basis point improvement in organic operating margin in the second quarter of 2008 over the prior year period. The increase in both operating income and margin was largely due to higher demand for our valve products and an improved mix. The operating income in the prior year quarter was adversely impacted by cost overruns on a development contract for the U.S. Navy, business consolidation costs, as well as investments in product development for our oil and gas product portfolio. In the second quarter of 2008, our Curtiss-Wright Corporation, Page 4 2007 acquisitions added $1.7 million of incremental operating income representing a 4% operating margin. Operating income of this segment was unfavorably affected by foreign currency translation of $0.3 million in the second quarter of 2008 compared to the prior year period. Motion Control  Sales for the second quarter of 2008 were $156.7 million, an increase of 13% over the comparable period last year. This improvement was due primarily to solid organic sales growth of 10% and the incremental contribution from our 2007 acquisition of $7.1 million. The organic sales growth was driven by higher sales to the aerospace defense market across several platforms including the F-16, F-22, V-22, Global Hawk, and various military helicopter programs. Our integrated sensing products had solid organic sales growth in this market. In addition, we had higher sales of embedded computing products to the ground defense market, due mainly to increased demand for our products used on the Bradley Fighting Vehicle. Sales of this segment were favorably affected by foreign currency translation of $2.5 million in the second quarter of 2008 compared to the prior year period. Operating income for this segment increased 3% for the second quarter of 2008 over the comparable prior year period. Our organic operating income growth was 2% as a result of the higher sales volume noted above, partially offset by unfavorable foreign currency translation which negatively impacted operating income by $0.8 million and operating margin by 70 basis points in the quarter. In addition, research and development expenses were higher in the current quarter as compared to the prior year due to the support of strategic initiatives, primarily in embedded computing. Although foreign currency translation had a favorable impact on sales, the net impact to operating income was unfavorable mainly due to the Canadian operations having a significant amount of sales denominated in U.S. dollars and operating costs denominated in Canadian dollars. Thus, changes in the Canadian exchange rate directly impact operating costs with no offsetting impact on sales. Metal Treatment  Sales for the second quarter of 2008 amounting to $70.1 million were 11% higher than the comparable period last year, all of which was organic growth. This segment experienced growth in most of its markets and in all its primary service offerings. The main drivers were higher global shot peening revenues, primarily in the commercial aerospace, general industrial and commercial power markets, along with higher revenues in our laser peening business from the commercial aerospace and defense markets. These increases were partially offset by a decline in the automotive market. Sales of this segment were favorably affected by foreign currency translation of $1.5 million in the second quarter of 2008 compared to the prior year period. Operating income increased 15% for the second quarter of 2008 as compared to the prior year period, primarily as a result of the higher sales volume and improved mix. Operating margin for the second quarter of 2008 was higher by 80 basis points mainly due to improved mix, as the sales increases were generated in our higher margin shot peening and laser peening businesses. Operating income of this segment was favorably affected by foreign currency translation of $0.3 million in the second quarter of 2008 compared to the prior year period. Curtiss-Wright Corporation, Page 5 Fiscal Year 2008 Outlook The Company is making the following adjustment to its full year 2008 financial guidance:  Free Cash Flow $90 - $100 million (previously in the range of $70 - $80 million) Free Cash Flow is defined as cash flow from operations less capital expenditures and includes approximately $40 million for our EMD facility expansion in Cheswick, PA. (Same as previous guidance). The Company is reconfirming its previous full year 2008 financial guidance:  Total Revenues $1.83 - $1.85 billion  Operating Income $215 - $222 million  Diluted Earnings Per Share $2.55 - $2.65 (Assumes 46 million shares outstanding)  Effective Tax Rate 36% Mr. Benante concluded, In 2008, we should once again demonstrate our ability to generate long-term shareholder value by growing our sales and earnings. Our historic performance demonstrates our ability to execute our strategy and achieve our financial targets. Our solid performance in the first half of the year and record backlog supports this trend. We expect the second half of the year to be even stronger as many of our defense programs ramp up and commercial markets remain robust, specifically the oil and gas market which continues to expand globally and the commercial nuclear power market which is in the midst of a renaissance and growing at a rapid rate. We continue to experience increased demand for our new technologies, many of which are in the early stages of their life cycles, which should provide continued growth and strong returns to our shareholders in the future. Our diversification, the continued successful integration of acquisitions, and ongoing emphasis on advanced technologies should continue to generate growth opportunities in each of our three business segments in 2008 and beyond. ***** The Company will host a conference call to discuss the second quarter 2008 results at 10:00 A.M. EDT Friday, July 25, 2008. A live webcast of the call can be heard on the Internet by visiting the companys website at www.curtisswright.com and clicking on the investor information page or by visiting other websites that provide links to corporate webcasts. (Tables to Follow) Curtiss-Wright Corporation, Page 6 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, Change June 30, Change $ % $ % Net sales $ 453,464 $ 365,576 $ 87,888 24.0 % $ 886,843 $ 698,185 $ 188,658 27.0 % Cost of sales 296,230 247,553 48,677 19.7 % 591,140 468,775 122,365 26.1 % Gross profit 157,234 118,023 39,211 33.2 % 295,703 229,410 66,293 28.9 % Research & development expenses 13,017 11,487 1,530 13.3 % 25,853 22,826 3,027 13.3 % Selling expenses 28,842 22,331 6,511 29.2 % 54,182 42,603 11,579 27.2 % General and administrative expenses 65,703 45,796 19,907 43.5 % 125,269 90,430 34,839 38.5 % Operating income 49,672 38,409 11,263 29.3 % 90,399 73,551 16,848 22.9 % Other income, net 224 466 (242 ) (51.9 %) 698 1,350 (652 ) (48.3 %) Interest expense (7,176 ) (5,704 ) (1,472 ) 25.8 % (14,759 ) (11,204 ) (3,555 ) 31.7 % Earnings before income taxes 42,720 33,171 9,549 28.8 % 76,338 63,697 12,641 19.8 % Provision for income taxes 15,643 11,781 3,862 32.8 % 27,482 22,804 4,678 20.5 % Net earnings $ 27,077 $ 21,390 $ 5,687 26.6 % $ 48,856 $ 40,893 $ 7,963 19.5 % Basic earnings per share $ 0.61 $ 0.48 $ 1.10 $ 0.93 Diluted earnings per share $ 0.60 $ 0.48 $ 1.08 $ 0.91 Dividends per share $ 0.08 $ 0.06 $ 0.16 $ 0.12 Weighted average shares outstanding: Basic 44,631 44,256 44,607 44,200 Diluted 45,355 44,915 45,290 44,815 Curtiss-Wright Corporation, Page 7 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands) June 30, December 31, Change $ % Assets Current Assets: Cash and cash equivalents $ 85,164 $ 66,520 $ 18,644 28.0 % Receivables, net 377,069 392,918 (15,849 ) (4.0 %) Inventories, net 275,688 241,728 33,960 14.0 % Deferred income taxes 28,497 30,208 (1,711 ) (5.7 %) Other current assets 29,071 26,807 2,264 8.4 % Total current assets 795,489 758,181 37,308 4.9 % Property, plant, & equipment, net 351,064 329,657 21,407 6.5 % Prepaid pension costs 65,694 73,947 (8,253 ) (11.2 %) Goodwill, net 571,964 570,419 1,545 0.3 % Other intangible assets, net 229,311 240,842 (11,531 ) (4.8 %) Other assets 12,109 12,514 (405 ) (3.2 %) Total Assets $ $ $ 40,071 2.0 % Liabilities Current Liabilities: Short-term debt $ 981 $ 923 $ 58 6.3 % Accounts payable 121,360 137,401 (16,041 ) (11.7 %) Accrued expenses 93,073 103,207 (10,134 ) (9.8 %) Income taxes payable 3,127 13,260 (10,133 ) (76.4 %) Deferred revenue 131,375 105,421 25,954 24.6 % Other current liabilities 42,716 38,403 4,313 11.2 % Total current liabilities 392,632 398,615 (5,983 ) (1.5 %) Long-term debt 508,972 510,981 (2,009 ) (0.4 %) Deferred income taxes 60,881 62,416 (1,535 ) (2.5 %) Accrued pension & other postretirement benefit costs 40,966 39,501 1,465 3.7 % Long-term portion of environmental reserves 20,376 20,856 (480 ) (2.3 %) Other liabilities 35,875 38,406 (2,531 ) (6.6 %) Total Liabilities 1,059,702 1,070,775 (11,073 ) (1.0 %) Stockholders' Equity Common stock, $1 par value 47,798 47,715 83 0.2 % Additional paid in capital 86,446 79,550 6,896 8.7 % Retained earnings 846,600 807,413 39,187 4.9 % Accumulated other comprehensive income 95,225 93,327 1,898 2.0 % 1,076,069 1,028,005 48,064 4.7 % Less: cost of treasury stock 110,140 113,220 (3,080 ) (2.7 %) Total Stockholders' Equity 965,929 914,785 51,144 5.6 % Total Liabilities and Stockholders' Equity $ $ $ 40,071 2.0 % Curtiss-Wright Corporation, Page 8 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES SEGMENT INFORMATION (UNAUDITED) (In thousands) Three Months Ended Six Months Ended June 30, June 30, Change % 2008 2007 % 2008 2007 Change Sales: Flow Control $ 226,662 $ 163,198 38.9 % $ 437,624 $ 300,891 45.4 % Motion Control 156,661 138,949 12.7 % 311,493 270,206 15.3 % Metal Treatment 70,141 63,429 10.6 % 137,726 127,088 8.4 % Total Sales $ $ % $ $ % Operating Income: Flow Control $ 21,252 $ 10,030 111.9 % $ 35,258 $ 20,025 76.1 % Motion Control 16,027 15,585 2.8 % 29,950 28,870 3.7 % Metal Treatment 14,929 12,987 15.0 % 28,029 25,957 8.0 % Total Segments $ $ 35.2 % $ $ 24.6 % Corporate & Other (2,536 ) (193 ) 1214.0 % (2,838 ) (1,301 ) 118.1 % Total Operating Income $ $ % $ $ % Operating Margins: Flow Control 9.4 % 6.1 % 8.1 % 6.7 % Motion Control 10.2 % 11.2 % 9.6 % 10.7 % Metal Treatment 21.3 % 20.5 % 20.4 % 20.4 % Total Curtiss-Wright % Curtiss-Wright Corporation, Page 9 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NON-GAAP FINANCIAL DATA (UNAUDITED) (In thousands) Three Months Ended Six Months Ended June 30, June 30, Net Cash Provided by $ 77,741 $ 60,802 $ 59,189 $ 53,104 Operating Activities Capital Expenditures (23,052 ) (11,909 ) (46,596 ) (23,978 ) Free Cash Flow $ 54,689 $ 48,893 $ 12,593 $ 29,126 Cash Conversion 202 % 229 % 26 % 71 % (1) The Corporation discloses free cash flow and cash conversion because the Corporation believes that they are measurements of cash flow that are available for investing and financing activities. Free cash flow is defined as net cash flow provided by operating activities less capital expenditures. Free cash flow represents cash generated after paying for interest on borrowings, income taxes, capital expenditures, and working capital requirements, but before repaying outstanding debt and investing cash or utilizing debt credit lines to acquire businesses and make other strategic investments. Cash conversion is defined as free cash flow divided by net earnings. Free cash flow, as we define it, may differ from similarly named measures used by entities and, consequently, could be misleading unless all entities calculate and define free cash flow in the same manner. Curtiss-Wright Corporation, Page 10 About Curtiss-Wright Curtiss-Wright Corporation is a diversified company headquartered in Roseland, New Jersey. The Company designs, manufactures and overhauls products for motion control and flow control applications and provides a variety of metal treatment services. The firm employs approximately 7,600 people. More information on Curtiss-Wright can be found at www.curtisswright.com . ### Certain statements made in this release, including statements about future revenue, organic revenue growth, quarterly and annual revenue, net income, organic operating income growth, future business opportunities, cost saving initiatives, and future cash flow from operations, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements present management's expectations, beliefs, plans and objectives regarding future financial performance, and assumptions or judgments concerning such performance. Any discussions contained in this press release, except to the extent that they contain historical facts, are forward-looking and accordingly involve estimates, assumptions, judgments and uncertainties. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Such risks and uncertainties include, but are not limited to: a reduction in anticipated orders; an economic downturn; changes in competitive marketplace and/or customer requirements; a change in government spending; an inability to perform customer contracts at anticipated cost levels; and other factors that generally affect the business of aerospace, defense contracting, electronics, marine, and industrial companies. Such factors are detailed in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2007 and subsequent reports filed with the Securities and Exchange Commission. This press release and additional information is available at www.curtisswright.com . Contact: Alexandra M. Deignan (973) 597-4734 adeignan@curtisswright.com
